Citation Nr: 0819771	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 1995, 
for the grant of service connection for hiatal hernia.

2.  Entitlement to an effective date prior to March 24, 1995, 
for the grant of service connection for lumbar discogenic 
syndrome.

3.  Entitlement to an effective date prior to March 24, 1995, 
for the grant of service connection for headaches, claimed as 
brain syndrome.

4.  Entitlement to a rating in excess of 10 percent for 
lumbar discogenic syndrome prior to January 16, 2001.

5.  Entitlement to a rating in excess of 20 percent for 
lumbar discogenic syndrome since January 16, 2001.

6.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia.

7.  Entitlement to a rating in excess of 10 percent for 
headaches, claimed as brain syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953 and from January 1957 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  On April 13, 1994, the RO received the veteran's claim of 
service connection for a hiatal hernia; there was no informal 
claim, formal claim, or written intent to file a claim for 
service connection prior to that date.

2.  The veteran's request to reopen his claim of service 
connection for a low back disability was received at the RO 
on March 24, 1995; there was no informal claim, formal claim, 
or written intent to file a claim for service connection 
prior to that date.

3.  The veteran's request to reopen his claim of service 
connection for brain syndrome (now diagnosed as headaches) 
was received at the RO on March 24, 1995 there was no 
informal claim, formal claim, or written intent to file a 
claim for service connection prior to that date.

4.  Prior to December 29, 1999, the veteran's low back 
disability was manifested by low back pain; muscle spasm, 
loss of lateral spine motion while standing, or moderate 
limitation of motion of the lumbar spine were not shown.

5.  Since December 29, 1999, forward flexion of the veteran's 
thoracolumbar spine is to 60 degrees, considering pain on 
use; no more than moderate limitation of motion of the lumbar 
spine was shown.  Severe limitation of motion of the lumbar 
spine has not been shown. 

6.  The veteran's hiatal hernia has manifested in acid reflux 
and heartburn for the entire period of the claim, but has not 
resulted in persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

7.  The evidence of record does not demonstrate multi-infarct 
dementia, any neurological disabilities associated with the 
veteran's service-connected headache, or characteristic 
prostrating attacks occurring on an average once a month. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 13, 1994, but 
no earlier, for the grant of service connection for hiatal 
hernia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.159, 3.303, 3.400 
(2007).

2.  The criteria for an effective date prior to March 24, 
1995 for the grant of service connection for lumbar 
discogenic syndrome have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.159, 3.303, 3.400 (2007).

3.  The criteria for an effective date prior to March 24, 
1995 for the grant of service connection for headaches have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.159, 3.303, 3.400 
(2007).

4.  Effective December 29, 1999, the criteria for a 20 
percent rating, but no more, for lumbar discogenic syndrome 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5292, 5295 (2003).

5.  Since December 29, 1999, the criteria for a rating in 
excess of 20 percent for lumbar discogenic syndrome have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5292, 5295 (2003), DC 5237 (2007).

6.  The criteria for a rating in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.114, DC 7346 (2007).

7.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.124a, DCs 8045, 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations and effective dates following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
November 2005, he was afforded a formal VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  As such, the Board 
will proceed to the merits of the claims.

Claims for Earlier Effective Dates

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2007).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2007).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

Earlier Effective Date - Service Connection for Hiatal Hernia

The record reflects that the veteran was awarded service 
connection for hiatal hernia in a November 2005 rating 
decision, effective March 24, 1995.  He contends that the 
evidence shows establishment of service connection prior to 
March 24, 1995.

Upon review of the record, the Board notes that the RO 
received the veteran's original claim of service connection 
for a hernia on April 13, 1994.  In a September 1994 rating 
decision, the RO denied service connection for this 
condition.  He submitted a notice of disagreement in March 
1995, indicating his disagreement with the denial of service 
connection for a hernia.  

The RO issued a statement of the case in May 1995, and the 
veteran subsequently perfected his appeal on this issue by 
submitting a substantive appeal in May 1995.  The Board has 
carefully reviewed the evidence but finds no claim, either 
formal or informal, nor an intent to file a claim for service 
connection for a hernia prior to April 13, 1994.  

While he filed a claim for a "stomach condition" in March 
1993, it was adjudicated as a duodenal ulcer and denied by 
rating decision dated in June 1993.  He did not appeal that 
decision.  On April 13, 1994, he filed a claim for a 
"hernia."  Therefore, the Board finds that the grant of 
entitlement to service connection for a hiatal hernia is 
effective from April 13, 1994, but no earlier.

Earlier Effective Date - Service Connection for Lumbar 
Discogenic Syndrome

The record reflects that the veteran's original claim of 
service connection for a back condition was received in May 
1965.  A September 1965 note in the claims file indicated 
that he failed to report for a VA examination.  It appears 
that no further action on this claim was taken until he 
submitted a request to reopen his claim of service connection 
for a back condition in March 1993, which was denied in June 
1993.  

The veteran submitted a notice of disagreement in March 1994.  
Prior to the time the RO issued a statement of the case, an 
April 1994 submission requested information on the status of 
his back claim from the 1970s.  This submission is not 
considered a substantive appeal as he asked for information 
regarding a past claim, and did not indicate that he wished 
to appeal the June 1993 denial of service connection for a 
back condition.  See 38 C.F.R. § 20.202 (2007).  Moreover, at 
that juncture, a statement of the case had not yet been 
issued.  

Therefore, the veteran did not submit a substantive appeal 
within one year of notice of the June 1993 rating decision, 
or within 60 days of the issuance of the April 1994 statement 
of the case, and the June 1993 rating decision denying 
service connection for a back condition became final.
 
The veteran submitted a request to reopen his claim of 
service connection for a back condition, which was received 
by the RO on March 24, 1995.  The RO then denied the 
veteran's claim of entitlement to service connection for a 
back condition in an August 1995 rating decision, and the 
veteran subsequently perfected an appeal on this issue.

Following multiple remands of the claim by the Board and the 
Court, the veteran's claim of service connection for lumbar 
discogenic syndrome was granted in a November 2005 rating 
decision.  In that decision, the RO assigned a 10 percent 
disability rating, effective March 24, 1995, which 
corresponded to the date of receipt of the veteran's request 
to reopen his claim of service connection for a back 
condition. 

As noted above, the veteran is now seeking an earlier 
effective date for the award of service connection for lumbar 
discogenic syndrome.  Because March 24, 1995, the date of 
receipt of the veteran's request to reopen his claim of 
service connection for a back condition, is the earliest date 
provided by the effective date statute and regulations to 
which a grant of service connection can be made effective, an 
effective date for service connection for lumbar discogenic 
syndrome earlier than March 24, 1995, is not warranted. 

Earlier Effective Date - Service Connection for Headaches

The record reflects that the veteran was awarded service 
connection for headaches (claimed as brain syndrome) in a 
November 2005 rating decision, effective March 24, 1995.  As 
noted above, he is now seeking an earlier effective date for 
the award of service connection for headaches. 

In March 1993, he filed a claim of service connection for 
dizziness and blackouts.  The RO characterized the claim as 
that of service connection for brain syndrome, and denied 
service connection in a June 1993 rating decision.  He 
submitted a notice of disagreement in March 1994, and a 
statement of the case was promulgated in April 1994.  He did 
not submit a substantive appeal within one year of notice of 
the June 1993 rating decision, or within 60 days of issuance 
of the statement of the case.  Therefore, the June 1993 
rating decision denying service connection for brain syndrome 
became final.
 
On March 24, 1995, the RO received a request to reopen his 
claim of service connection for brain syndrome.  The Board 
has carefully reviewed the evidence but finds no claim, 
either formal or informal, nor an intent to file a claim for 
service connection for headaches prior to March 24, 1995.  
The RO denied the claim in an August 1995 rating decision, 
and he subsequently perfected an appeal on this issue.  

Because March 24, 1995, the date of receipt of the veteran's 
request to reopen his claim of service connection for brain 
syndrome, is the earliest date provided by the effective date 
statute and regulations to which a grant of service 
connection can be made effective, an effective date for 
service connection for headaches earlier than March 24, 1995 
is not warranted.  

Increased Ratings for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The Board notes that the veteran's claims of entitlement to 
higher ratings are appeals from the initial assignment of 
disability ratings following the grant of service connection 
(November 2005 rating decision).  As such, the claims require 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In this case, the veteran was granted service connection for 
a low back disorder in November 2005 and assigned a 
disability rating of 10 percent effective March 24, 1995, and 
a 20 percent disability rating effective from January 16, 
2001.  

The schedular criteria for evaluating disabilities of the 
spine underwent revision during the pendency of this appeal.  
Such amendment affected general diseases of the spine and 
became effective September 26, 2003.  The amendments renumber 
the diagnostic codes and create a General Rating Formula for 
Rating Diseases and Injuries of the Spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When the amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, as the amendment 
discussed above has a specified effective date without 
provision for retroactive application, it may not be applied 
prior to its effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  

The pre-amended version of the rating criteria, in effect 
when the veteran filed his claim in March 1995, provided 
ratings based on limitation of motion of the lumbar spine 
under DC 5292.  Slight limitation of motion of the lumbar 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the lumbar spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
lumbar spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.  

The pre-amended version of the rating criteria also provided 
ratings for lumbosacral strain under DC 5295.  Lumbosacral 
strain with slight subjective symptoms only was rated 
noncompensably (0 percent) disabling.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  

Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Rating in Excess of 10 Percent for a Low Back Disorder Prior 
to January 16, 2001

The November 2005 rating decision on appeal assigned an 
effective date of January 16, 2001, for the grant of the 20 
percent rating based on VA treatment records from February 
1996 to October 2005 that showed the veteran complained of 
chronic lower back pain with sciatica in January 2001 and 
elected to begin lumbar epidural steroid injections.  

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for the period 
prior to January 16, 2001.  Obviously, this time period falls 
prior to the revision of the regulations, and only the pre-
amended version of the rating criteria will be applied.  
After a review of the claims file, the Board finds that he is 
entitled to a 20 percent rating, but no more, for the period 
from December 29, 1999.

A December 1997 x-ray of the veteran's lumbar spine revealed 
no significant abnormalities.  A December 1997 MRI revealed 
early degeneration of the L4-L5 and L5-S1 discs, but no 
herniation or spinal stenosis.  An August 1997 VA treatment 
record noted degenerative joint disease of the back, but did 
not elaborate on his condition.  A November 1999 VA treatment 
record reveals that he reported lower back pain caused by 
ruptured discs.

In consideration of the rating criteria in effect prior to 
September 26, 2003, the Board finds that the veteran's lumbar 
spine disability does not warrant a rating greater than 10 
percent prior to December 29, 1999, as there is no evidence 
of record demonstrating muscle spasm, unilateral loss of 
lateral spine motion, or moderate limitation of motion of the 
veteran's lumbar spine.  Therefore, the criteria for a 20 
percent rating prior to December 29, 1999, is not warranted.

However, a December 29, 1999, VA MRI of the veteran's lumbar 
spine revealed disc protrusion at L4-L5, with a compromised 
nerve root which explained his right lower extremity 
radiculopathy.  Early disc degeneration and spondylosis were 
also noted.  A January 2000 VA treatment record notes that he 
complained of chronic lower back pain.  The physician 
referred him to a neurosurgeon.  

The veteran again reported lower back pain in November 2000, 
and stated that the neurosurgeon had offered nerve blocks, in 
which he was not interested.  A December 2000 VA treatment 
record notes that he "complained bitterly" of pain in his 
back and was referred for injections to his back.  As noted, 
a January 16, 2001 VA treatment record notes that he had 
opted for lumbar epidural steroid injections.  

Based upon the foregoing, the Board finds that the symptoms 
which were present in January 2001 were also present to the 
degree required for the 20 percent disability rating on 
December 29, 1999, the date of the veteran's MRI.  The record 
indicates that the veteran was experiencing lower back pain, 
as well as pain radiating to the lower extremities, at that 
time.  The December 29, 1999 MRI confirmed the condition of 
his lumbar spine.  

While the veteran did not begin steroid injections until 
January 2001, it appears that the pain and disability 
involving his back increased in late 1999.  Since the 
December 29, 1999, MRI is the first objective evidence of the 
worsening of his back, he is entitled to an effective date of 
December 29, 1999, and no earlier, for the assignment of a 20 
percent disability rating for lumbar discogenic syndrome.

Current Rating in Excess of 20 Percent for a Low Back 
Disorder

As the Board finds that a 20 percent rating is warranted 
since December 29, 1999, it will now consider whether a 
rating in excess of 20 percent is warranted since December 
29, 1999.

As noted above, the schedular criteria for evaluating 
disabilities of the spine underwent revision, and the 
amendment became effective September 26, 2003.  Therefore, 
for the period of the claim from December 29, 1999 to 
September 26, 2003, only the prior version of the regulations 
will be applied.  However, from September 26, 2003, the Board 
will apply whichever version of the rating criteria is more 
favorable to the veteran.

Disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for DCs 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a. 

As noted, the pre-amended version of the rating criteria 
provided a 10 percent disability rating for slight limitation 
of motion of the lumbar spine; a 20 percent disability rating 
for moderate limitation of motion of the lumbar spine; and a 
40 percent disability rating for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a.  

Also under the pre-amended version of the rating criteria, 
lumbosacral strain with characteristic pain on motion was 
rated as 10 percent disabling.  Lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5295. 

A January 2000 VA treatment record indicates that the veteran 
complained of lower back pain and was referred to a 
neurosurgeon.  A November 2000 VA treatment record reveals 
that his lower back pain continued.  A February 2001 VA 
treatment record reveals that he had restricted forward 
flexion and tenderness with rotation to the right.  A 
November 2001 VA treatment record indicates that he was 
supplied a TENS unit for pain management.

The veteran underwent a VA examination in November 2005.  He 
reported low back pain "all the time," with pain radiating 
down both of his legs.  He noted that the pain prevented him 
from walking long distances, and from standing or sitting for 
long periods of time.  He exhibited flexion of the 
thoracolumbar spine to 60 degrees, at which point he 
complained of pain.  No additional range of motion was lost 
following repetitive use.  The examiner noted mild spasm and 
difficulty walking heel-to-toe.  

The Board has considered the veteran's lumbar discogenic 
syndrome under the criteria for limitation of motion in 
effect prior to September 26, 2003, for the entire period of 
the claim.  The Board finds that his lumbar spine disability 
does not warrant a rating greater than 20 percent from 
December 29, 1999, as his range of motion of the lumbar spine 
more nearly approximates moderate limitation of motion.  
Flexion of the thoracolumbar spine was to 60 degrees, 
considering pain on use.  Normal flexion of the thoracolumbar 
spine is considered to be 90 degrees.  

The Board has also considered the veteran's lumbar spine 
disability under the criteria in effect for lumbosacral 
strain prior to September 26, 2003, for the entire period of 
the claim.  There is no evidence of listing of the spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion, or narrowing or irregularity 
of the joint space.  Therefore, the Board finds that the 
range of motion of the lumbar spine, from December 29, 1999, 
does not more nearly approximate severe limitation of motion 
and does not warrant a disability rating of 40 percent under 
either DC 5292 or 5295.  

In consideration of the General Rating Formula for Diseases 
and Injuries of the Spine, in effect September 26, 2003, the 
Board finds that the veteran's lumbar discogenic syndrome 
does not warrant a disability rating greater than 20 percent.   
His thoracolumbar flexion measurement was 60 degrees, which 
is greater than the 30 degrees or less required for a 40 
percent disability rating.  Further, there is no evidence of 
favorable ankylosis of the veteran's entire thoracolumbar 
spine, as required for a 40 percent disability rating.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, the veteran does not 
have intervertebral disc syndrome so an alternative 
assessment under this criteria is not warranted.  The 
evidence of record does not demonstrate findings of spasms or 
neurological symptoms, and there were no neurological 
findings on physical examination.

Increased Rating for Hiatal Hernia

For the entire period of the claim, the veteran has been 
assigned a 10 percent disability rating for hiatal hernia 
under DC 7346.  He contends that the severity of his hiatal 
hernia warrants a disability rating in excess of 10 percent.

Under DC 7346, hiatal hernia with two or more of the symptoms 
required for the 30 percent rating, only of less severity, is 
rated 10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

The record indicates that the veteran was diagnosed with a 
hiatal hernia in December 1992, when an upper GI revealed a 
sliding small hiatus hernia.  An October 2005 VA treatment 
record reveals that the veteran's gastroesophageal reflux 
disease (GERD) was stable.

The veteran underwent a VA examination in November 2005.  He 
reported acid reflux up his throat when he lies down, 
occurring more often when he eats late at night but denied 
any recent gastrointestinal bleeding, and denied weight loss 
or vomiting.  

Upon review of the evidence of record, the Board concludes 
that the veteran is not entitled to a higher initial 
evaluation for a hiatal hernia for any of the time on appeal.  
The medical evidence of record does not show him to have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

While the record reflects that the veteran has reported 
shoulder pain, this pain has been related to rotator cuff 
injury and repair.  He also denied having recent hematemesis 
and vomiting.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for the entire 
period of the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for an initial disability 
rating in excess of 10 percent for hiatal hernia is, 
therefore, denied. 

Increased Rating for Headaches

For the entire period of the claim, the veteran has been 
assigned a 10 percent disability rating for headaches under 
DC 8045, for brain disease due to trauma.  

Under DC 8045, a 10 percent rating is warranted for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a.  

Under DC 8100 (migraine), a maximum of a 50 percent 
disability rating is warranted where the evidence 
demonstrates very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is warranted where the 
evidence demonstrates characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent disability rating is warranted where 
the evidence demonstrates characteristic prostrating attacks 
averaging on average once every two months over the last 
several months.  Id.

The record reflects that the veteran suffered from a severe 
headache with a stiff neck in February and March 2001, after 
receiving a lumbar epidural steroid injection.  He reported 
sensitivity to light and weakness.  A physician noted an 
impression of a migraine type headache.

The veteran underwent a VA examination in November 2005.  He 
reported experiencing a headache since 1953.  He stated that 
he had been told it was a migraine headache, and also 
suspected it might be a sinus headache.  He described the 
headache as a sharp, pulsating pain behind the eyes.  He 
reported that he takes various medications which do not ease 
the pain.  The examiner diagnosed the veteran with chronic 
headache, as likely as not secondary to a vascular type 
headache.

The evidence of record fails to demonstrate any neurological 
disabilities such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis.  There is also no evidence of multi-
infarct dementia.  Therefore, under DC 8045, the veteran is 
not entitled to a disability rating in excess of 10 percent.

The evidence of record also indicates that the criteria for a 
disability rating in excess of 10 percent under DC 8100 are 
not met.  While it appears that the veteran's documented 2001 
migraine was manifested by a prostrating attack (the veteran 
reported he could only find relief by going to bed and 
pulling the covers over his head), the evidence does not 
indicate the presence of any other such attacks.  

While he explained at the November 2005 VA examination that 
medications did not ease his headache, he did not report any 
incapacitation from the headache, much less the monthly 
prostrating attacks required for a disability rating of 20 
percent under DC 8100.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for the entire 
period of the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for an initial disability 
rating in excess of 10 percent for headaches is, therefore, 
denied. 


ORDER

Entitlement to an effective date of April 13, 1994, but no 
earlier, for the grant of service connection for hiatal 
hernia is granted.

An effective date earlier than March 24, 1995, for the grant 
of service connection for lumbar discogenic syndrome is 
denied.

An effective date earlier than March 24, 1995, for the grant 
of service connection for headaches is denied.

Effective December 29, 1999, a 20 percent rating, but no 
more, is granted, subject to the laws and regulations 
regarding the payment of monetary benefits.

Since December 29, 1999, a rating in excess of 20 percent for 
lumbar discogenic syndrome is denied.

A rating in excess of 10 percent for hiatal hernia is denied.

A rating in excess of 10 percent for headaches is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


